               Case 2:20-cv-00118-BJR Document 49 Filed 01/04/21 Page 1 of 2



1

2

3
                                                          The Honorable BARBARA J. ROTHSTEIN
4

5

6

7

8

9

10                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
11                                       AT SEATTLE
12
      AMEENJOHN STANIKZY,
13
                             Plaintiff,                 NO. 2:20-cv-00118-BJR
14
             v.                                         ORDER GRANTING PLAINTIFF’S
15                                                      UNOPPOSED MOTION TO AMEND
      PROGRESSIVE DIRECT INSURANCE                      MOTION TO CERTIFY CLASS AND ADD
16    COMPANY,
                                                        REPRESENTATIVES
17                          Defendant.
18

19

20          THIS MATTER having come before this Court upon motion of the Plaintiff, AMEEN
21
     STANIKZY, Dkt. #47, Plaintiff’s Unopposed Motion to Amend Motion to Certify Class and add
22
     Class Representatives. This Court has reviewed the record and file herein, and all pleadings filed
23

24
     in support of Plaintiff’s unopposed motion; now, therefore, it is hereby

25          ORDERED, ADJUDGED and DECREED as follows:

26   ///
27
     ///
28
                                                                                      Law Offices of
                                                                                STEPHEN M. HANSEN, P.S.
     ORDER GRANTING UNOPPOSED MOTION TO AMEND… - 1                              1821 Dock Street, Suite 103
                                                                                Tacoma Washington 98402
                                                                            (253) 302-5955; (253) 301-1147 Fax
                Case 2:20-cv-00118-BJR Document 49 Filed 01/04/21 Page 2 of 2



1
           1.       Plaintiff’s Unopposed Motion to Amend Motion to Certify Class and add Class
2
     Representatives is GRANTED.
3

4          DATED this 4th day of January, 2021.

5

6

7

8
                                                       A
                                                       Barbara Jacobs Rothstein
                                                       U.S. District Court Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                   Law Offices of
                                                                         STEPHEN M. HANSEN, P.S.
     ORDER GRANTING UNOPPOSED MOTION TO AMEND… - 2                          1821 Dock Street, Suite 103
                                                                            Tacoma Washington 98402
                                                                        (253) 302-5955; (253) 301-1147 Fax
